Title: Virginia Delegates to Edmund Randolph, 25 July 1788
From: Virginia Delegates
To: Randolph, Edmund


Sir,New York July 25. 1788
We do ourselves the honor to inclose to your Excellency a paper which was put into our hands a few days ago by the Minister of France at a conference he had with us at his own request upon the case of Capt. Ferrier, the subject of a late Resolution of Congress.

Your Excellency must have observed from that Resolution that Congress was careful to avoid a decision as to the Authority to which Capt. Ferrier might be amenable, having gone no further than to determine that he ought to be apprehended.
The Minister Mentions the Consular Convention entered into in the year 1784 by Doctor Franklin & the Count Vergennes, as being considered a Valid Act by the King of France; it is therefore proper for us to inform your Excellency that it has not been Ratified by Congress: the Ratification has been delayed on account of some objectionable points, upon which Mr. Jefferson is now charged with negotiations. The business is, however, in a delicate situation, and it is the wish of Congress that the affair of Capt. Ferrier may be so treated as to produce no discussion that can possibly be avoided. We have the Honor to be, with the greatest respect your Excellencies Mo. Obt. Servts.
Js. Madison Jr.
Ed: Carrington
Cyrus Griffin
 
[Enclosure]
Précis d’une Conversation de M. le Cte. de Moustier avec Messrs. les Delegués de l’Etat de Virginie.

L’Etat de Virginie est un de ceux de l’Union Americaine, qui a les plus Brands raports avec la France. Les faveurs, que le Roi a accordées au Commerce des Etats unis avec le Royaume, se sont etendues particulierement sur la Virginie. Independamment des motifs que cet Etat a en commun avec ses Co-Etats de temoigner des sentimens d’attachement et de reconnoissance qu’il est de leur interêt et de leur gloire de prouver, le Roi doit s’attendre à des egards particuliers de la part de la Virginie. Cependant c’est dans cet Etat que le premier Magistrat a authorisé une action, qui viole directement le droit des gens et qui enfreint de la maniere la plus marquée un engagement, qui doit être regardé comme sacré, dès que l’acte signé par les Plenipotentiaires respectifs en 1784. n’a point été desavoué par le Congrès et que tous les articles de cet acte ont été et sont ponctuellement executés dans les ports du Royaume. L’établissement des Consuls est une clause absolue du Traité de Commerce, conclu entre le Roi et les Etats unis en 1778. Si le Roi n’avoit pas pu entretenir dans les ports Americains des Officiers chargés de la jurisdiction sur les sujets de S. M., qui viennent y naviguer et authorisés à reclamer le secours et l’intervention des Magistrats Americains dans tous les cas où ils seroient nécéssaires pour la sureté et la protection des Commerçans François, qui envoyent leurs navires dans les ports des Etats unis, il auroit fallu renoncer de la part des François à frequenter ces ports et la consequence de l’impossibilité d’entretenir quelque communication avec les Etats unis seroit un relachement graduel des liens qui unissent les deux nations et que les Magistrats de Virginie sont sans doute bien eloignés de vouloir affoiblir. Il en couteroit beaucoup à S. M. de prendre des mesures pour etablir à l’egard des Citoyens de cet Etat des principes de reciprocité qui ne sauroient être que trés prejudiciables à leur Commerce; mais la protection qu’elle doit à ses sujets et la dignité de sa couronne lui en feroient une loi.
Le crime commis par le Cape. Ferrier est d’une nature si revoltante, que quand même il n’existeroit aucun traité entre le Roi et les Etats unis l’honneur de l’Etat de Virginie auroit exigé que les Magistrats de cet Etat se fussent saisis d’un criminel coupable envers toutes les nations et qui ne pourroit trouver d’azyle que chés des pirates ou des ennemis declarés de la France. Combien ne doit on pas être etonné d’aprendre que sous le pretexte le plus frivole on a soustroit ce criminel à la disposition de son Souverain, à qui il alloit être renvoyé par l’Officier de ce Souverain reconnu comme tel, dont les fonctions speciales sont de veiller à l’exacte observation des lois, dont les sujets ne peuvent être affranchis sous aucun pretexte quelconque, puisqu’en les violant ils sont rebelles à leurs Souverains, violateurs de leurs engagemens et dans les cas pareils à ceux du Cape. Ferrier criminels aux yeux de toutes les nations.
Le Roi a lieu de s’attendre non seulement à ce que le susdit Ferrier soit remis sans delai à la disposition du Vice Consul de S. M. mais encore à ce qu’il soit donné de la part du Gouvernement de Virginie tels eclaircissemens que puissent excuser la conduite du Gouverneur et que le Sheriff, qui a osé enlever Ferrier de la prison où il etoit detenu soit puni d’une maniere exemplaire.
M. le Cte. de Moustier s’est conformé aux ordres de S. M. en demandant au nom du Roi l’intervention du Congrès afin que le Cape. Ferrier soit remis à la disposition du Consul. Le Roi s’est flatté que sa demande ne sera pas infructeuse et qu’il eprouvera dans cette occasion un empressement analogue aux liens qui subsistent entre S. M. et les Etats unis.
M. le Cte. de Moustier a communiqué un Memoire à ce sujet au Congrès dès le 28. Mai der. Si l’empressement de l’Etat de Virginie doit conformer a l’attente du Roi, la reponse à ce Memoire devroit deja lui être parvenue. Il desire que Messrs. les Delegués de la Virginie expriment à leur Etat les consequences de l’affaire qu’il a denoncée et qu’ils puissent le convaincre qu’elle est d’une nature à avoir les suites les plus graves tant qu’il ne sera point donné à S. M. la satisfaction à laquelle elle s’est attendu.
 
Condensed Translation
The governor of Virginia has authorized an action that directly violates the law of nations and infringes an obligation that should be regarded as sacred, since the act signed by the respective plenipotentiaries in 1784 has not been repudiated by Congress. All the articles of this act have been and are being punctually executed in French ports. Ferrier’s crime is of such magnitude that even if no treaty existed between France and the United States, the honor of Virginia would require that the magistrates of this state apprehend a criminal who could find asylum only with pirates or the declared enemies of France. The king has grounds to expect not only that Ferrier be returned without delay to the disposition of the vice consul but also that the Virginia government will provide him with such explanations as to excuse the conduct of the governor and the sheriff who dared to remove Ferrier from prison. Moustier wishes the Virginia delegates would convince their state officials that this affair could have the gravest consequences if the king is not given the satisfaction he expects.
